Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1084    Page 1 of 24



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN

                                                     )   Case No. 18-cv-13443-BAF-DRG
   OAKLAND TACTICAL SUPPLY, LLC,                     )   (Hon. Bernard A. Friedman)
   JASON RAINES, MATTHEW REMENAR,                    )
   SCOTT FRESH, RONALD PENROD AND                    )
   EDWARD GEORGE DIMITROFF                           )
                                                     )   SECOND AMENDED
                       Plaintiffs                    )   COMPLAINT
                                                     )
                v.                                   )
                                                     )
   HOWELL TOWNSHIP                                   )
   a Michigan general law township                   )
                                                     )
                     Defendant                       )
   ____________________________________________ )



                          SECOND AMENDED COMPLAINT
         COMES NOW the Plaintiffs, Oakland Tactical Supply, LLC, Jason Raines,

   Matthew Remenar, Scott Fresh, Ronald Penrod, and Edward George Dimitroff by

   and through undersigned counsel, and complains of the Defendant, Howell

   Township, as follows:

         1.     This is an action to vindicate the rights of the people of the State of

   Michigan to keep and bear arms under the Second Amendment to the United States

   Constitution, which prohibits infringement of the right of law-abiding citizens to

   possess firearms for defense of self and family and for other lawful purposes.

         2.     Such lawful purposes include the right to operate firearms at a range,

   for purposes of learning about firearms, safely gaining proficiency with firearms,
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19        PageID.1085    Page 2 of 24



   obtaining any training required as a condition of firearms ownership, hunting,

   recreation, and competition; and the right to own and operate a range for these

   purposes.

         3.     Howell Township has prohibited the siting, construction, and operation

   of shooting ranges in the town through its zoning regulations by failing to provide or

   allow any designated areas within the town wherein the siting, construction, or

   operation of a shooting range would be permissible.

         4.     Through its actions and inactions, Howell Township has infringed the

   rights of Oakland Tactical Supply, LLC (“Oakland”) to site, construct, and operate a

   shooting range within the borders of Howell Township, effectively banning all

   firearms ranges within the township, and the rights of the individual Plaintiffs to

   practice for lawful purposes with firearms.

                                     THE PARTIES
         5.     Plaintiff Oakland is a Michigan limited liability company and a

   firearms retailer, with a retail store in Hartland Township, Livingston County,

   Michigan. Oakland plans to build an extensive outdoor shooting range facility for

   both private and public use in Howell Township, Michigan.

         6.     Oakland has entered into a lease, with an option to purchase for six

   million dollars, 352 acres of former rock quarry land for the express purpose of

   operating one or more outdoor shooting ranges to provide a safe location for

                                             2
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1086    Page 3 of 24



   residents in the area to practice target shooting for self-defense and other lawful

   purposes, including but not limited to a long distance (e.g. 1,000 yard) range for

   qualified shooters and public access rifle, shotgun and handgun ranges on North

   Fleming Road in Howell Township (the “Property”).

         7.     Plaintiff Scott Fresh is a natural person and a citizen of the United

   States residing in Livonia, Michigan. Mr. Fresh would like to participate in

   long-range competitive target shooting; however, he currently would have to travel

   4.5 hours to reach a long-distance shooting range. This distance is too far for Mr.

   Fresh, so he is unable to engage in training in the proficient use of long-range

   firearms. The range that Oakland wishes to open would be convenient for him for

   this purpose as well as for practicing target shooting at shorter distances.

         8.     Plaintiff Jason Raines is a natural person and a citizen of the United

   States residing in Oceola Township, Michigan. Mr. Raines has had multiple

   surgeries due to back injuries and engaging in the shooting sports is one of the few

   competitive activities in which he can still engage. Mr. Raines would like to

   participate in long-range competitive shooting, but there are currently no feasible

   locations. Travelling takes a toll on his back injuries. Mr. Raines is also a hunter

   and would like to improve his long-range shooting skills to enhance his ability to

   make a humane kill. If a facility were available, Mr. Raines would undertake

   training to become a long-range shooting instructor and train future generations in

                                              3
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19          PageID.1087     Page 4 of 24



   long-range shooting. The range that Oakland wishes to open would be convenient

   for him for these purposes as well as for practicing target shooting for self-defense

   and other lawful purposes.

         9.     Plaintiff Matthew Remenar is a natural person and a citizen of the

   United States residing in Rochester Hills, Michigan. Mr. Remenar has engaged in

   long-range target shooting over the past seven years and would like to engage in

   long-range shooting competitions. To participate in long-range target shooting, Mr.

   Remenar must travel 1.5 hours to state land that allows shooting. This location is

   vacant land. Mr. Remenar and his friends must setup the targets on their own, must

   hike a significant distance from the firing line to the target location to change targets

   and tally scores. Due to the distance and difficulty in setting up the range and

   practicing, Mr. Remenar only participates in long-range shooting about once per

   year. Other developed ranges are more than a three hour drive for Mr. Remenar. The

   distance and difficulty in practicing prevent Mr. Remenar from competitive

   long-range shooting. The range that Oakland wishes to open would be convenient

   for him for this purpose as well as for practicing target shooting for self-defense and

   other lawful purposes.

         10.    Plaintiff Ronald Penrod is a natural person and a citizen of the United

   States residing in Howell Township, Michigan. Mr. Penrod is 71 years old and lives

   in close proximity to the Property and Oakland’s proposed range facility. He is a

                                              4
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19        PageID.1088     Page 5 of 24



   firearms owner who was able to practice with his firearms several times a week

   when he lived in another state near a shooting range. He uses his shotguns and pistol

   for recreation as well as for self-defense. Mr. Penrod would like to be able to

   practice at least a couple of times a week with a shotgun, rifle and pistol, but

   currently there are no ranges where he can practice with these firearms within a

   practicable drive of his home in Howell Township. Mr. Penrod’s work schedule

   does not leave sufficient time to travel more than 10-15 miles to reach a shooting

   range and there are currently no ranges that allow him to practice with each of his

   firearms within that distance. In addition to practicing with his firearms, he would

   like to participate in shooting matches with a shotgun on a regular basis at an

   outdoor shooting range; however, he is unable to participate in matches due to the

   lack of a publicly-accessible outdoor shooting range within a practicable drive of his

   home in Howell Township.

         11.      Mr. Penrod and his wife live in a rural part of Howell Township with

   horses, and he fears for his family’s safety and the safety of their animals due to the

   sound of uncontrolled shooting occurring on other residents’ properties around his

   property. Mr. Penrod is aware of two horses being hit accidentally by stray bullets in

   the area and of a man who was hit and killed, by a stray bullet from a .22 that

   travelled across a lake in a state where he lived previously. Given the amount of

   uncontrolled shooting on private property near his residence, Mr. Penrod believes

                                              5
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1089     Page 6 of 24



   Oakland’s proposed range facility would provide a valuable asset to him and to his

   neighbors and the greater community by providing a safe and controlled

   environment for practicing shooting in Howell Township. Mr. Penrod would

   practice with shotguns, rifles and pistols recreationally as well as for self-defense

   and other lawful purposes and participate in matches at least a couple of times per

   week if a suitable shooting range, such as Oakland’s, were made available to him in

   Howell Township.

         12.    Plaintiff Edward George Dimitroff is 60 years old and a long-time

   resident (22 years) of Howell Township. He resides in close proximity to the

   Property. Oakland’s proposed shooting range facility is approximately a 6 mile drive

   from his residence. Mr. Dimitroff is a firearms owner and unable to practice with his

   shotguns or with rifles because there are no outdoor ranges that allow shooting with

   long guns within a feasible driving distance from his home.

         13.    Mr. Dimitroff works for a large employer in Livonia, Michigan, which

   is a 1 to 1.5 hour drive one way (depending on traffic). Travelling to and from work,

   he passes the Island Lake public range (located about a 30-45 minute drive one way

   from his home, depending on traffic). In addition, there are other ranges located near

   his place of work in Livonia. However, it is not feasible for him to shoot at any of the

   ranges located on his way to work or near his work because his large employer has

   policies that prohibit firearms in cars parked at his place of employment.

                                              6
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1090     Page 7 of 24



         14.    In addition, Mr. Dimitroff works in Livonia 7 days a week, 10-12 hours

   a day, which leaves him no time to drive to distant ranges such as the nearest range,

   the Island Lake public range, which is about a 1 to 1.5 hour round trip drive

   (depending on rush hour traffic/the time of day) from his home in Howell Township.

   He would like to practice regularly with shotguns, handguns and rifles, but he is

   prevented from practicing with anything but a handgun (which he does at an indoor

   range in the City of Howell) due to the fact that travelling to the nearest outdoor

   public range is over an hour round trip drive, making practice with his firearms

   impracticable.

         15.    Mr. Dimitroff owns a handgun and a shot gun, both of which he keeps

   for recreational and self-defense purposes. He considers it critical to practice with

   his firearms regularly in order to maintain proficiency with firearms. Mr. Dimitroff

   is frustrated and saddened by the fact that, while he owns firearms and believes

   proficiency with firearms is an important skill, he has not been able to teach his three

   children (one is a teenager and two are in their twenties), how to use them due to the

   lack of access to an appropriate range for the types of firearms that he owns and

   would like to shoot. In addition to practicing with the firearms that he owns

   currently, Mr. Dimitroff would like to take up long range precision shooting with a

   rifle but is unable to do so, or teach his children how to do so, due to the lack of

   access to a range with facilities for this type of shooting. If an appropriate shooting

                                              7
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19        PageID.1091     Page 8 of 24



   range facility, such as the range facility proposed by Oakland, were allowed to open

   in Howell Township, Mr. Dimitroff would practice there regularly each week with

   handguns, shotguns and rifles for both recreational and self-defense purposes and

   teach his children how to use such firearms.

         16.    Defendant Howell Township is a political subdivision of and municipal

   entity organized under the Constitution and laws of the State of Michigan.

                             JURISDICTION AND VENUE
         17.    Jurisdiction is founded on 28 U.S.C. § 1331 in that this action arises

   under the Constitution and laws of the United States, and under 28 U.S.C. §

   1343(a)(3) in that this action seeks to redress the deprivation, under color of the

   laws, statutes, ordinances, regulations, customs and usages of Howell Township, of

   rights, privileges or immunities secured by the United States Constitution. This

   action seeks relief pursuant to 28 U.S.C. §§ 2201, 2202, and 42 U.S.C. § 1983.

         18.    Venue lies in this Court pursuant to 28 U.S.C. § 1391.

                               STATEMENT OF FACTS
      Shooting Ranges’ Role in American Tradition and Michigan’s Safety Policy


         19.    Familiarity with firearms, and proficiency in their use, promotes public

   safety.

         20.    Firearms owners trained in and familiar with the operation of their

   firearms are less likely to be involved in accidental shootings, and more likely to
                                             8
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1092     Page 9 of 24



   successfully use their firearms in self-defense in case of need.

         21.    Recreational shooting is a traditional lawful use of firearms in the

   United States.

         22.    The promotion of civilian marksmanship has been a priority of the

   federal government throughout American history, beginning with the Second Militia

   Act of 1792 and continuing through today with the modern implementation of the

   Civilian Marksmanship Program through the federally-chartered Corporation for the

   Promotion of Rifle Practice and Firearms Safety, 36 U.S.C. §§ 40701, et seq.

         23.    “The functions of the Civilian Marksmanship Program are—(1) to

   instruct citizens of the United States in marksmanship; (2) to promote practice and

   safety in the use of firearms; (3) to conduct competitions in the use of firearms and to

   award trophies, prizes, badges, and other insignia to competitors; (4) to secure and

   account for firearms, ammunition, and other equipment for which the corporation is

   responsible; (5) to issue, loan, or sell firearms, ammunition, repair parts, and other

   supplies under sections 40731 and 40732 of this title; and (6) to procure necessary

   supplies and services to carry out the Program.” 36 U.S.C § 40722.

         24.    The State of Michigan recognizes the value of, and promotes through

   public policy, the development of firearms training and proficiency in the use of

   firearms. The State of Michigan mandates, as a condition of possessing a pistol, that

   all individuals successfully complete an appropriate pistol safety training course or

                                              9
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19             PageID.1093      Page 10 of 24



    class with a minimum of eight hours of instruction. The program must be certified

    by the state or a national or state firearms training organization, and must provide at

    least three hours of instruction on a firing range.

           25.    Michigan residents wishing to lawfully possess handguns must first

    obtain a Concealed Pistol License (“CPL”). Mich. Comp. Laws § 28.422.

           26.    An application for a CPL “must include . . . (h) A certificate stating that

    the applicant has completed the training course prescribed by this act.” Mich. Comp.

    Laws § 28.425b. The course must consist of “. . . not less than 8 hours of instructions

    and . . . (a) . . . certified by this state or a national or state firearms training

    organization, . . . (b) The program provides at least 3 hours of instruction on a firing

    range and requires firing at least 30 rounds of ammunition.” Mich. Comp. Laws §

    28.425j.

           27.    The State of Michigan encourages the recreational use of firearms and

    shooting ranges through the development of public shooting ranges. The Michigan

    Department of Natural Resources (“DNR”) receives federal grant monies, which it

    uses to support improvements to shooting ranges throughout Michigan. See “Federal

    funding boosts DNR's efforts to improve public shooting ranges throughout

    Michigan” (June 13, 2018),

    https://www.michigan.gov/som/0,4669,7-192-47796-470854--,00.html, (last visited

    July 2, 2018). “The U.S. Fish and Wildlife Service recently approved a total of $1.25

                                                 10
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19        PageID.1094     Page 11 of 24



    million over a five-year period for the Department of Natural Resources to provide

    up to 75 percent of funding for improvements to partner shooting ranges throughout

    Michigan.” Id. The DNR’s website refers to its staffed ranges as a “fun, safe

    shooting environment for you and your friend and family,” the use of which it

    encourages.

          28.     There are approximately 327,000 rifle target shooters and 638,000

    hunters within a 100 mile radius of the Property.

          29.     There is a shortage of ranges available to the public in the Howell

    Township area.

          30.     Indoor ranges in the nearby City of Howell are often unable to meet the

    public demand for range time and they do not provide opportunities for rifle

    practice.

          31.     There are no shooting ranges in Howell Township open to the public.

          32.     The nearest public range is the Island Lake Shooting Range operated by

    Michigan Department of Natural Resources in Green Oak Township, Michigan,

    which is approximately a 30 minute drive by car. The Island Lake range charges fees

    that are considered by users very high ($40.00/per shooting session, at this time) and

    it is unable to meet current demand, as there are often long waiting lines to shoot.

    The Island Lake range offers rifle shooting only out to a distance of 100 yards.




                                              11
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19          PageID.1095     Page 12 of 24



      Howell Township Regulation of Firearms Ranges, Recreational Shooting,
                            and Firearms Training
          33.    Howell Township adopted zoning regulations known as the Howell

    Township Zoning Ordinances on January 8, 1983, “pursuant to Public Act 110 of

    2006 (MCLA 125.3101 - 125.3701), and insofar as it is applicable, Public Act 33 of

    2008 (MCLA 125.3801 - 125.3885), as amended, of the State of Michigan.” (Howell

    Township, Ord. No. 1 eff. Jan. 8, 1983, further amended by Ord. No. 202 eff. Dec.

    21, 2006.)

          34.    The Howell Township Zoning Ordinances are permissive zoning

    regulations, which prohibit any use not specifically listed:

          “Uses are permitted by right only if specifically listed as principal permitted
          uses in the various zoning districts or is similar to such listed uses. Accessory
          uses are permitted as listed in the various zoning districts or if similar to such
          listed uses, and if such uses are clearly incidental to the permitted principal
          uses. Special uses are permitted as listed or if similar to the listed special uses
          and if the required conditions are met.” (Howell Township, Ord. No. 1 eff.
          Jan. 8, 1983; amend. by Ord. No. 97 eff. Feb. 23, 2000.)

          35.    The Howell Township Zoning Ordinances explicitly reference “rifle

    ranges” under the definition of “open air business uses”. (Howell Township, Ord.

    No. 271 eff. Oct. 3, 2017.)

          36.    The Howell Township Zoning Ordinances, however, do not allow

    Open Air Business Uses, either by right or as a special use, in any zone in Howell

    Township.

          37.    The Howell Township Zoning Ordinances regulate approximately

                                              12
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19        PageID.1096     Page 13 of 24



    20,000 acres of land area in the unincorporated portions of Howell Township,

    Livingston County, Michigan.

          38.    Of the approximately 20,000 acres regulated by the Howell Township

    Zoning Ordinances, the only district providing for stand-alone recreational facilities

    (ones not connected to other permitted uses in the zone) is the Highway Service

    Commercial District (“HSC District”) consisting of 7 parcels with a total area of less

    than 30 acres.

          39.    The purpose of the HSC District is:

          “The highway service commercial district is designed to provide for servicing
          the needs of highway traffic at the interchange areas of public roads and
          highway facilities. The avoidance of undue congestion on public roads, the
          promotion of smooth traffic flow at the interchange area and on the highway,
          and the protection of adjacent properties in other districts from the adverse
          influences of traffic are prime considerations in the location of this district.”
          (Howell Township, Ord. No. 1 eff. Jan. 8, 1983.)


          40.    Permitted principal uses in the HSC District are:

          “A. Vehicle service and repair stations for automobiles, trucks, busses and
          trailers. See Section 14.34.
          B. Emergency facilities related to highway travelers.
          C. Parking garages and parking areas.
          D. Parking areas, if enclosed by a six (6) foot high fence, wall or berm. All
          berms shall be completely planted with grass, ground covers, shrubs, vines
          and trees.
          E. Bus passenger stations.
          F. Retail and service establishments providing foods and services which are
          directly needed by highway travelers.
          G. Transient lodging facilities, including motels and hotels.” (Howell
          Township, Ord. No. 1 eff. Jan. 8, 1983)

                                              13
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1097    Page 14 of 24



          41.    The HSC District is highly developed serving the principal uses, with

    only a few acres of undeveloped land available and significantly less area than that

    required for a safe, long-distance rifle range.

          42.    “[O]pen land uses such as for (1) recreation, including hunting and

    fishing, hiking, outdoor camping and related activities. . . .” are permitted without

    requiring a zoning permit in “Wetland Areas.” (Howell Township, Ord. No. 1 eff.

    Jan. 8, 1983; Amend. by Ord. No. 97 eff. Feb. 23, 2000; further amend by Ord. No.

    265 eff. April 28, 2015.)

          43.    The Howell Township Zoning Ordinances require a permit from the

    Michigan DEQ and approval from the Planning Commission in Wetland Areas

    “when any building or structure is proposed to be built as accessory to a permitted

    use or when the physical characteristics of the natural environment are significantly

    changed or the natural resources are to be extracted and removed from the area,

    including the removal of topsoil, organic material, wildlife, minerals, sand and

    gravel and vegetation.” (Howell Township, Ord. No. 1 eff. Jan. 8, 1983; Amend. by

    Ord. No. 97 eff. Feb. 23, 2000; further amend by Ord. No. 265 eff. April 28, 2015.)

          44.    The U.S. Environmental Protection Agency has published guidance

    known as “Best Management Practices for Lead at Outdoor Shooting Ranges,”

    EPA-902-B-01-001, Revised June 2005 (“EPA’s BMPs”) (available at

    https://www.epa.gov/sites/production/files/documents/epa_bmp.pdf).

                                              14
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19        PageID.1098    Page 15 of 24



          45.    EPA’s BMPs discourage siting outdoor shooting ranges into or over

    wetland areas: “It is essential that these ranges change the direction of shooting,

    to avoid shooting over or into wetlands or other navigable waters of the United

    States, and initiate lead removal and recycling activities, where feasible.”

    (EPA’s BMP, p.I-11, emphasis in original.)

          46.    In 2017, the Howell Township zoning staff advised Oakland’s

    managing member, Michael Paige, that Oakland could not apply for a permit for a

    rifle range located on the Property because the Agricultural Residential District

    (“AR District”) does not allow open air business uses, shooting ranges, or rifle

    ranges.

          47.    Howell Township zoning staff advised Oakland to apply for a text

    amendment to the Howell Township Zoning Ordinances to allow shooting ranges in

    the AR Zoning District.

          48.    On August 29, 2017, as the managing member of Oakland, Mr. Paige

    submitted an Application for Amendment to Zoning Ordinance/Map for the

    Property (the “Application”) on the form prepared by Howell Township and paid the

    $1,000 application fee.

          49.    On September 26, 2017, the Howell Township Planning Commission

    approved a motion “to set public hearing on October 24, 2017 for a text amendment

    to allow the use of open air business on “AR” land and the proximity to the

                                             15
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1099     Page 16 of 24



    commercial district at Burkhart Road and Grand River.”

           50.    During the October 24, 2017 public hearing, the following exchanges

    between Planning Commission Chairman Sloan and other board members were

    recorded in the meeting minutes:

           “4) As far as right out denial of any text amendment of this nature, are we
           concerned as far as exposure, where it relates to any constitutional rights?
           (This use is considered in the Zoning Ordinance in other districts. So it would
           not be exclusionary. There are options that can still be considered for this.) 5)
           Is there any zoning that will permit a commercial gun range in Howell
           Township? (It is listed in Open Air Businesses that are permitted in other
           districts.)”

           51.    On October 24, 2017, Howell Township Planning Commission voted

    “to recommend to the Township Board to deny the text amendment changes as

    presented.”

           52.    On November 13, 2017, the Howell Township Board of Trustees held a

    public hearing to consider the Planning Commission’s October 24, 2017,

    recommendation.

           53.    The minutes of the November 13, 2017 public hearing, reflect

    Livingston County Sheriff Mike Murphy’s support for the text amendment: “His

    officers’ practice shooting at least once a month. They do not have the long range

    availability right now. He thinks this would be a great opportunity for a great

    facility.”

           54.    On November 13, 2017, the Howell Township Board of Trustees voted
                                               16
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19        PageID.1100    Page 17 of 24



    in favor of the following motion: “based on the information provided by the

    Township Planner, the recommendation of the Planning Commission and the input

    of the public, to keep the “AR” zoning text as is.” By that decision, the Board

    prohibited Oakland from opening the subject shooting range.

          55.    Oakland reasonably believes that the Township will enforce the zoning

    laws against it if it operates a shooting range on the property, which belief was

    reinforced by communications received from the Township on February 14, 2019

    concerning shooting noises alleged to be coming from the Property.



     The Impact of Howell Township’s Shooting Range Prohibition on Plaintiffs
                                and the Public


          56.    If allowed to do so under Howell Township Zoning Ordinance,

    Oakland would forthwith construct, open, and operate a shooting range within

    Howell Township, to further its purposes of promoting the shooting sports, hunting

    and self-defense, educating the public about firearms, training individuals to become

    better and safer shooters, enabling individuals to comply with training requirements

    such as those enacted by the State of Michigan, and generally serving its members.

          57.    If allowed to do so under Howell Township Zoning Ordinance,

    Oakland would provide training and certifications required by individuals to obtain a

    Michigan CPL. It would also offer and make available shooting activities of the type


                                             17
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19       PageID.1101     Page 18 of 24



    promoted by the Civilian Marksmanship Program.

          58.    Oakland has incurred costs to date of approximately $130,000

    attempting to site a shooting range on the Property.

          59.    Oakland has lost revenue of approximately $1,820,000 as a result of

    Howell Township’s Zoning Ordinances.

          60.    Mr. Remenar would engage in long-range target shooting and other

    shooting activities within Howell Township on a regular basis for training,

    competition, self-defense and other lawful purposes if a suitable range, such as

    Oakland’s proposed range, were made available to him in Howell Township.

          61.    Mr. Raines would engage in long range target shooting and other

    shooting activities within Howell Township on a regular basis for training,

    competition, hunting practice, self-defense and other lawful purposes if a suitable

    range, such as Oakland’s proposed range, were made available to him in Howell

    Township.

          62.    Mr. Fresh would engage in long range target shooting and other

    shooting activities within Howell Township on a regular basis for training,

    competition, self-defense and other lawful purposes if a suitable range, such as

    Oakland’s proposed range, were made available to him in Howell Township.

          63.    Mr. Penrod would engage in long gun target shooting, firearms

    training, competition and other shooting activities within Howell Township on a

                                             18
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1102    Page 19 of 24



    regular basis for training, competition, self-defense and other lawful purposes if a

    suitable range, such as Oakland’s proposed range, were made available to him in

    Howell Township.

          64.    Mr. Dimitroff would engage in long range target shooting, training with

    long guns and handguns, and other shooting activities within Howell Township on a

    regular basis for training, self-defense and other lawful purposes if a suitable range,

    such as Oakland’s proposed range, were made available to him in Howell Township.

                                     COUNT I
                         RIGHT TO KEEP AND BEAR ARMS
                         U.S. CONST., AMENDS. II AND XIV
          65.    Paragraphs 1 through 64 are incorporated as though fully stated herein.

          66.    The Second Amendment to the United States Constitution provides that

    "the right of the people to keep and bear arms, shall not be infringed." The Second

    Amendment is applicable to the States, including defendant herein, through the

    Fourteenth Amendment.

          67.    The U.S. Supreme Court held in District of Columbia v. Heller, 554

    U.S. 570, 628-29 (2008), that "the inherent right of self-defense has been central to

    the Second Amendment right." The right to keep and bear arms for self-defense,

    hunting, and other lawful purposes includes the right to safely practice, train, and

    maintain proficiency with firearms.

          68.    The Second Amendment secures the right to operate and practice with

                                              19
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1103     Page 20 of 24



    firearms at a range, for purposes including learning about firearms, safely gaining

    proficiency with firearms, obtaining any training required as a condition of firearms

    ownership, recreation, hunting, and competition.

          69.    In order to make possible the exercise of rights thereunder, the Second

    Amendment protects the right of the people, including Plaintiff, to own, construct,

    and operate a range for these purposes.

          70.    Facially and as applied, Howell Township’s laws effectively ban the

    operation of rifle ranges and other shooting ranges, thereby prohibiting numerous

    traditional lawful uses of firearms that the Second Amendment protects. The

    shooting range ban and associated laws also impede firearm ownership itself by

    frustrating compliance with Michigan’s CPL program, disallowing the opportunity

    to participate in activities promoted by the Civilian Marksmanship Program, and

    barring access to information and experience inherently necessary to the exercise of

    Second Amendment rights.

          71.    But for the shooting range ban and the aforesaid actions of Defendant,

    Plaintiff Oakland would forthwith build, construct, open, offer the use of, and

    operate the proposed range, thereby allowing members of the public the use thereof

    for the purposes described herein.

          72.    By banning shooting ranges in Howell Township, Defendant currently

    under color of law deprives individuals, including the Plaintiffs, of their right to

                                              20
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19        PageID.1104     Page 21 of 24



    keep and bear arms, in violation of the Second and Fourteenth Amendments to the

    United States Constitution. Defendant will continue to do so in the future unless the

    relief sought herein is granted.

          73.    Defendant’s actions described herein, by denying approval to build,

    open, and operate a range, have proximately caused Plaintiff Oakland to suffer lost

    profit and other monetary damages and the individual Plaintiffs to suffer damages.

          74.    Plaintiffs are therefore entitled to declaratory relief, compensatory

    damages, and preliminary and permanent injunctions against continued enforcement

    and maintenance of Defendant’s unconstitutional customs, policies, and practices

    described herein.

                                  PRAYER FOR RELIEF


    Plaintiffs request that judgment be entered in their favor and against Defendant as

    follows:


          1.     A declaratory judgment that Defendant’s aforesaid actions have

    deprived and will continue to deprive Plaintiffs of rights under the Second

    Amendment;

          2.     Compensatory damages in an amount to be determined by the jury;

          3.     An order permanently enjoining Defendant, its officers, agents,

    servants, employees, and all persons in active concert or participation with them

                                              21
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1105    Page 22 of 24



    who receive actual notice of the injunction, from enforcing Howell Township

    Zoning Ordinances barring operation of shooting ranges open to the public;

          4.       An order permanently enjoining Defendant, its officers, agents,

    servants, employees, and all persons in active concert or participation with them

    who receive actual notice of the injunction, from enforcing any law against the

    ordinary operation and use of shooting ranges open to the public;

          5.       Attorney Fees and Costs pursuant to 42 U.S.C. § 1988 or other

    pertinent provisions of law; and

          6.       An order granting such further relief as the Court deems just and

    appropriate.



    JURY TRIAL DEMANDED



                                             Respectfully submitted,

                                             Attorneys for Plaintiffs

    Dated: July 11, 2019               By:   /s/ Matthew M. Hagerty
                                             Matthew Hagerty, Esq. (P66015)
                                             Myers & Myers, PLLC
                                             915 North Michigan Ave., Suite 200
                                             Howell MI 48843
                                             Phone: 517-540-1700
                                             Fax: 517-540-1701
                                             mhagerty@myers2law.com



                                               22
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19   PageID.1106   Page 23 of 24



                                       /s/ Martha A. Dean
                                       Martha A. Dean, Esq. (Admitted 12/6/18)
                                       Law Offices of Martha A. Dean, LLC
                                       144 Reverknolls
                                       Avon, CT 06001
                                       Phone: 860-676-0033
                                       Fax: 860-676-1112
                                       mdean@mdeanlaw.com




                                         23
Case 2:18-cv-13443-BAF-DRG ECF No. 44 filed 07/11/19         PageID.1107    Page 24 of 24



                              CERTIFICATE OF SERVICE


          I hereby certify that on July 11, 2019, I electronically filed the foregoing
    Second Amended Complaint with the Clerk of the Court using the ECF system
    upon all attorneys of record.

    William K. Fahey (P27745)
    John S. Brennan (P55431)
    Christopher S. Patterson (P74350)
    FAHEY SCHULTZ BURZYCH RHODES, PLC
    Attorneys for Defendant
    4151 Okemos Road
    Okemos, Michigan 48864
    (517) 381-3150
    wfahey@fsbrlaw.com
    jbrennan@fsbrlaw.com
    cpatterson@fsbrlaw.com

    Thomas R. Meagher (P32959)
    FOSTER, SWIFT, COLLINS & SMITH, P.C.
    Co-Counsel for Defendant
    313 W. Washington Square
    Lansing, Michigan 48933
    (517) 371-8161
    tmeagher@fosterswift.com


                                                   By:   /s/ Matthew M. Hagerty
                                                         Matthew M. Hagerty (P66015)
                                                         MYERS & MYERS, PLLC
                                                         915 N. Michigan Avenue, Suite 200
                                                         Howell, Michigan 48843
                                                         (517) 540-1700
                                                         mhagerty@myers2law.com




                                              24
